NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                 No. 16-56911

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07210-DSF-SS

 v.
                                                MEMORANDUM*
JOSEPH CURTIS EDMONDSON;
MICHAEL J. COLELLO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Stephen Yagman appeals pro se from the district court’s summary judgment

and dismissal order in his action alleging Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Living Designs, Inc. v. E.I. Dupont de

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nemours & Co., 431 F.3d 353, 360 (9th Cir. 2005) (summary judgment); Vess v.

Ciba–Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003) (grant of an anti-

SLAPP motion to strike). We affirm.

      The district court properly granted Colello’s motion to strike Yagman’s state

law claims pursuant to California’s anti-SLAPP statute because Colello met his

prima facie burden of showing that each cause of action arose out of protected

activity and Yagman failed to demonstrate a probability of prevailing on the

merits. See Vess, 317 F.3d at 1110 (two-step analysis under California’s anti-

SLAPP statute).

      The district court properly granted summary judgment on Yagman’s RICO

claim because it is time-barred. See Living Designs, Inc., 431 F.3d at 365 (four-

year statute of limitations period for civil RICO claims begins to run when a

plaintiff knows or should know of the injury that is the basis for the action);

Grimmett v. Brown, 75 F.3d 506, 512-13 (9th Cir. 1996) (discussing “separate

accrual rule” in the RICO context). Contrary to Yagman’s contention, his RICO

claim did not accrue in April 2015 when Colello received property from the

bankruptcy estate.

      We do not consider matters not specifically and distinctly raised and argued

                                          2                                       16-56911
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Yagman’s request for costs on appeal, set forth in his opening brief, is

denied. Colello’s request for costs on appeal, set forth in his answering brief, is

denied without prejudice to filing a timely bill of costs. See Fed. R. App. P. 39.

      AFFIRMED.




                                          3                                      16-56911